DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 30 June 2022. The changes and remarks disclosed therein have been considered.
No claims have been cancelled/added by Amendment. Therefore, claims 1-19 are pending in the application.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 12-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (US 9,977,627 B1 hereinafter “Hung”) in view of Kwak et al (US 8,902,651 B2 hereinafter “Kwak”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Hung, for example in Figs. 1-7, discloses a memory system (see for example in Figs. 1, 6 related in Figs. 2-5, 7) comprising: a memory device (e.g., 110/610; in Figs. 1, 6 related in Figs. 2-5, 7) configured to store data (see for example in Figs. 1, 6 related in Figs. 2-5, 7); and a controller (e.g., 120/620; in Figs. 1, 6 related in Figs. 2-5, 7) configured to control an operation for the memory device (to be used for a program operation, read operation, or erase operation of the memory cells; see for example in Figs. 1, 6 related in Figs. 2-5, 7), wherein the memory device is configured to: execute a program operation (e.g., program operation; in Figs. 2-4 related in Figs. 1, 5-7) by a first program voltage on a plurality of memory cells belonging to a first address of the memory device (e.g., apply a program voltage to a memory cell; in Fig. 2 related in Figs. 1, 3-7); detect at least one first memory cell among the plurality of memory cells by using a first determination level and a second determination level different from the first determination level (e.g., to define Distribution Width; in Fig. 3 related in Figs. 1-2, 4-7) for a threshold distribution corresponding to the program operation (e.g., from state “11” to state “01”; in Fig. 3 related in Figs. 1-2, 4-7), and the threshold voltage being included in the threshold distribution corresponding to the program operation (e.g., predetermined storage state or memory cell state at “10”, “00”, “01”; in Fig. 3 related in Figs. 1-2, 4-7); and generate unique information of the memory device (e.g., to store in the storage unit 124 for updating the incremental step. The selected update selection is unique information for updating the incremental step program voltage; in Fig. 2 related in Figs. 1, 3-7), based on a position of the first memory cell in the first address (implied the step of 420/520; in Figs. 4-5 related in Figs. 1-3, 6-7).  
However, Hung is silent with respect to the at least one first memory cell having a threshold voltage of a value different outside a value between the first determination level and the second determination level.
In the same field of endeavor, Kwak, for example in Figs. 1-67, discloses the at least one first memory cell having a threshold voltage of a value outside (e.g., value A & C; in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67) a value between the first determination level and the second determination level (e.g., value B; in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67). 
	It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Hung such as a memory device includes a memory unit including a controller (see for example in Figs. 1-7 of Hung) by incorporating the teaching of Kwak such as a program method and a non-volatile memory device (see for example in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak), for the purpose of controlling the performing a state read operation in which the at least one program state is read using a plurality of state read voltages; and programming the program data in the memory cells using a plurality of verification voltages having different levels according to a result of the state read operation (Kwak, see Abstract). 
Regarding claim 2, the above Hung/Kwak, the combination disclose wherein the first memory cell is set in an ON state at both the first and second determination levels, or set in an OFF state at both the first and second determination levels, the second determination level is higher than the first determination level (implied the state machine of memory unit is configure with pre-defined operation algorithms, such as a pre-defined read algorithm, a pre-defined program algorithm, and a pre-defined erase algorithm; in Figs. 1-4 related in Figs. 5-7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Regarding claim 3, the above Hung/Kwak, the combination disclose wherein the program operation is executed without verify after the program operation by the first program voltage (see for example in Fig. 3 related in Figs. 1-2, 4-7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Regarding claim 6, the above Hung/Kwak, the combination disclose wherein the memory device includes a NAND flash memory (see for example in Fig. 6 related in Figs. 1-5, 7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Regarding Independent Claim 7, Hung, for example in Figs. 1-7, discloses a memory device (e.g., 110/610; in Figs. 1, 6 related in Figs. 2-5, 7) comprising: a memory cell array (includes an array of memory cells 612; in Fig. 6 related in Figs. 1-5, 7) configured to store data (see for example in Figs. 1-7); and a circuit configured to control an operation for the memory cell array (e.g., 120/620; in Figs. 1, 6 related in Figs. 2-5, 7), wherein the circuit is configured to: execute a program operation (e.g., program operation; in Figs. 2-4 related in Figs. 1, 5-7) by a first program voltage on a plurality of memory cells belonging to a first address of the memory cell array (e.g., apply a program voltage to a memory cell; in Fig. 2 related in Figs. 1, 3-7); detect at least one first memory cell among the plurality of memory cells by using a first determination level and a second determination level different from the first determination level (e.g., to define Distribution Width; in Fig. 3 related in Figs. 1-2, 4-7) for a threshold distribution corresponding to the program operation (e.g., from state “11” to state “01”; in Fig. 3 related in Figs. 1-2, 4-7), and the threshold voltage being included in the threshold distribution corresponding to the program operation (e.g., predetermined storage state or memory cell state at “10”, “00”, “01”; in Fig. 3 related in Figs. 1-2, 4-7); and generate unique information of the memory device (e.g., to store in the storage unit 124 for updating the incremental step. The selected update selection is unique information for updating the incremental step program voltage; in Fig. 2 related in Figs. 1, 3-7), based on a position of the first memory cell in the first address (implied the step of 420/520; in Figs. 4-5 related in Figs. 1-3, 6-7).  
However, Hung is silent with respect to the at least one first memory cell having a threshold voltage of a value different outside a value between the first determination level and the second determination level.
In the same field of endeavor, Kwak, for example in Figs. 1-67, discloses the at least one first memory cell having a threshold voltage of a value outside (e.g., value A & C; in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67) a value between the first determination level and the second determination level (e.g., value B; in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67). 
	It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Hung such as a memory device includes a memory unit including a controller (see for example in Figs. 1-7 of Hung) by incorporating the teaching of Kwak such as a program method and a non-volatile memory device (see for example in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak), for the purpose of controlling the performing a state read operation in which the at least one program state is read using a plurality of state read voltages; and programming the program data in the memory cells using a plurality of verification voltages having different levels according to a result of the state read operation (Kwak, see Abstract). 
Regarding claim 8, the above Hung/Kwak, the combination disclose wherein the first memory cell is set in an ON state at both the first and second determination levels, or set in an OFF state at both the first and second determination levels, the second determination level is higher than the first determination level (implied the state machine of memory unit is configure with pre-defined operation algorithms, such as a pre-defined read algorithm, a pre-defined program algorithm, and a pre-defined erase algorithm; in Figs. 1-4 related in Figs. 5-7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Regarding claim 9, the above Hung/Kwak, the combination disclose wherein the program operation is executed without verify after the program operation by the first program voltage (see for example in Fig. 3 related in Figs. 1-2, 4-7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Regarding claim 12, the above Hung/Kwak, the combination disclose wherein the memory cell array includes a plurality of strings, and each of the strings includes a first transistor, a second transistor, and a plurality of memory cells connected in series between the first and second transistors (see for example in Fig. 6 related in Figs. 1-5, 7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Regarding claim 13, the above Hung/Kwak, the combination disclose wherein the memory device includes a NAND flash memory (see for example in Fig. 6 related in Figs. 1-5, 7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Regarding Independent Claim 14, Hung, for example in Figs. 1-7, discloses a control method of a memory system (see for example in Figs. 1, 6 related in Figs. 2-5, 7) including a memory device (e.g., 110/610; in Figs. 1, 6 related in Figs. 2-5, 7), the control method comprising: executing a program operation (e.g., program operation; in Figs. 2-4 related in Figs. 1, 5-7) by a first program voltage on a plurality of memory cells belonging to a first address of the memory device (e.g., apply a program voltage to a memory cell; in Fig. 2 related in Figs. 1, 3-7); detecting at least one first memory cell among the plurality of memory cells by using a first determination level and a second determination level different from the first determination level (e.g., to define Distribution Width; in Fig. 3 related in Figs. 1-2, 4-7) for a threshold distribution corresponding to the program operation (e.g., from state “11” to state “01”; in Fig. 3 related in Figs. 1-2, 4-7), and the threshold voltage being included in the threshold distribution corresponding to the program operation (e.g., predetermined storage state or memory cell state at “10”, “00”, “01”; in Fig. 3 related in Figs. 1-2, 4-7); and generating unique information of the memory device (e.g., to store in the storage unit 124 for updating the incremental step. The selected update selection is unique information for updating the incremental step program voltage; in Fig. 2 related in Figs. 1, 3-7), based on a position of the first memory cell in the first address (implied the step of 420/520; in Figs. 4-5 related in Figs. 1-3, 6-7).  
However, Hung is silent with respect to the at least one first memory cell having a threshold voltage of a value different outside a value between the first determination level and the second determination level.
In the same field of endeavor, Kwak, for example in Figs. 1-67, discloses the at least one first memory cell having a threshold voltage of a value outside (e.g., value A & C; in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67) a value between the first determination level and the second determination level (e.g., value B; in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67). 
	It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Hung such as a memory device includes a memory unit including a controller (see for example in Figs. 1-7 of Hung) by incorporating the teaching of Kwak such as a program method and a non-volatile memory device (see for example in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak), for the purpose of controlling the performing a state read operation in which the at least one program state is read using a plurality of state read voltages; and programming the program data in the memory cells using a plurality of verification voltages having different levels according to a result of the state read operation (Kwak, see Abstract). 
Regarding claim 15, the above Hung, for example in Figs. 1-7, discloses wherein the first memory cell is set in an ON state at both the first and second determination levels, or set in an OFF state at both the first and second determination levels, and the second determination level is higher than the first determination level (implied the state machine of memory unit is configure with pre-defined operation algorithms, such as a pre-defined read algorithm, a pre-defined program algorithm, and a pre-defined erase algorithm; in Figs. 1-4 related in Figs. 5-7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Regarding claim 16, the above Hung/Kwak, the combination disclose wherein the program operation is executed without verify after the program operation by the first program voltage (see for example in Fig. 3 related in Figs. 1-2, 4-7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Regarding claim 17, the above Hung/Kwak, the combination disclose further comprising: executing authentication of access to first data in the memory device (e.g., to store in the storage unit 124 for updating the incremental step. The selected update selection is unique information for updating the incremental step program voltage; in Fig. 2 related in Figs. 1, 3-7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak), based on the unique information (implied the step of 420/520; in Figs. 4-5 related in Figs. 1-3, 6-7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Regarding claim 19, the above Hung/Kwak, the combination disclose wherein the memory device includes a NAND flash memory (see for example in Fig. 6 related in Figs. 1-5, 7 of Hung and see also in Figs. 8C, 10-12 related in Figs. 1-7, 9, 13-67 of Kwak).  
Allowable Subject Matter
Claims 4-5, 10-11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record fail to teach or suggest a memory system as recited in claim 4, and particularly, wherein the memory device includes: a first block to be used for generating the unique information, the first block including the memory cells belonging to the first address; and a second block configured to store the unique information.  
Regarding claim 10, the prior arts of record fail to teach or suggest a memory device as recited in claim 10, and particularly, wherein the memory cell array includes: a first block to be used for generating the unique information, the first block including the memory cells belonging to the first address; and a second block configured to store the unique information.  
Regarding claim 18, the prior arts of record fail to teach or suggest a control method of memory system as recited in claim 18, and particularly, wherein the memory device includes a first block, a second block, and a third block, the unique information is generated using the first block including the memory cells belonging to the first address; and the unique information is stored in the second block. the first data is stored in the third block, and the access to the first data is authenticated by using the unique information stored in the second block.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-9, 12-17, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825